Citation Nr: 1123741	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement pursuant to the Licensing and Certification program for the PWO-104 Certified Wireless Network Administrator test.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Muskogee, Oklahoma.

For reasons indicated below, the appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking reimbursement pursuant to the Licensing and Certification program for the PWO-104 Certified Wireless Network Administrator test.

After reviewing his claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In August 2010, the Veteran submitted an email from a Senior Coordinator with the State Approving Agency had received the necessary data for approval of the PWO-104 Certified Wireless Network Administrator certification test.  This additional evidence was not submitted with a waiver of RO consideration.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2010).

Accordingly, the case is remanded for the following actions:

1.  The RO should review the current certification status of the PWO-104 Certified Wireless Network Administrator test.  

2.  After completing the above, the RO must then re-adjudicate the issue on appeal, with consideration of all evidence received since the July 2010 statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


